Letton, J.,
dissenting.
Section 251, criminal code, provides: “This code and every other law upon the subject of crime which may be enacted shall be construed according to the plain import of the language in which it is written, * * * and no person shall be punished for an offense which is not made penal by the plain import of the words, upon pretense that he has offended against its spirit.” To call a rail*307road car of any description a building is certainly an unusual use of that term. The word “building,” if construed according to its plain import, as the statute requires, would not include an inclosed railway car; because I think no lexicographer has included any type of vehicle within the meaning of the word “building.” Suppose that the legislature in the same act had included carriages, street railway cars, hacks, closed delivery wagons, and automobiles with inclosed bodies, would we say that these came properly within the term “building”? The legislature evidently made an oversight. We cannot make a new definition for the word “building” in order to remedy this omission.